DETAILED ACTION
Status of Claims
Per applicant’s response filed on 06/23/2022, claims 1-7, 9, 11-16, 19 and 21-25 are pending; claims 1, 7, 9, 11-16, and 19 have been amended, claims 8, 10, 17-18 and 20 have been cancelled, and claims 21-25 have been newly added. 

Response to Amendment
Regarding the 35 USC 112(b) rejection, the rejection is withdrawn due to current claim amendments. Support for the claim term “speed response algorithm” is found in the current application Specification [0035] and in the incorporated copending app. 16/795,929 Specification [0036-0038].
Regarding the 35 USC 101 rejection, the rejection is overcome because independent claims 1, 11 and 21 all include a step of controlling the speed of an impeller of an implantable blood pump based on various determining steps; this step is considered sufficient to meet 101 analysis step 2(a) prong 2 practical integration, i.e. prophylactic treatment. 
Regarding the 35 USC 103 rejection based on reference Kudlik US 2019/0351116 has been overcome by the current claim amendment.

Allowable Subject Matter
Claims 1-7, 9, 11-16, 19 and 21-25 are allowed. (Renumbered as claims 1-20)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art references alone and in combination fail to teach or remotely suggest a method for operating and/or a controller for an implantable blood pump comprising: determine a number of suction events and a number of non-suction events within a predetermined time interval, determine whether a suction condition exists, and control a speed of an impeller of the implantable blood pump based on the suction condition according to a speed response algorithm, and in combination with other recited elements in claims 1, 11 and 21. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zachary Y. Zhou (Reg No. 79187) on July 14, 2022.

The application has been amended as follows: 

Claim 1 (Previously Presented): A controller for an implantable blood pump, comprising: 
processing circuitry configured to:
determine a number of suction events that occurred within a predetermined time interval; 
determine a number of non-suction events that occurred within the predetermined time interval; 
determine, based on the number of suction events and the number of non-suction events, whether a suction condition has occurred; and 
responsive to determining that the suction condition has occurred, control a speed of an impeller of the implantable blood pump according to a speed response algorithm.

Claim 2 (Currently amended): The controller of claim 21, wherein the predetermined threshold is at least one.  

Claim 3 (Currently amended): The controller of claim 21, wherein the suction event variable is less than one.  

Claim 4 (Currently amended): The controller of [[Claim]]claim 3, wherein the suction event variable is 0.2.  

Claim 5 (Currently amended): The controller of claim 21, wherein the non-suction event variable is less than one.  

Claim 6 (Currently amended): The controller of [[Claim]]claim 5, wherein the non-suction event variable is 0.05.  

Claim 7 (Currently amended): The controller of [[Claim]]claim 1, wherein the processing circuitry is configured to determine each suction event and non-suction event over a one-second time period.  

Claim 8 (Previously Canceled)  

Claim 9 (Currently Amended): The controller of [[Claim]]claim 1, wherein the predetermined time interval is 30 seconds.  

Claim 10 (Previously Canceled)

Claim 11 (Previously Presented): A method of operating an implantable blood pump, comprising: 
determining, by processing circuitry of a controller for the implantable blood pump, a number of suction events that occurred within a predetermined time interval; 
determining, by the processing circuitry, a number of non-suction events that occurred within the predetermined time interval; 
determining, by the processing circuitry and based on the number of suction events and the number of non-suction events, whether a suction condition has occurred; and 
responsive to determining that the suction condition has occurred, controlling, by the processing circuitry, a speed of an impeller of the implantable blood pump according to a speed response algorithm.  

Claim 12 (Currently Amended): The method of claim 24, wherein the predetermined threshold is at least one.  

Claim 13 (Currently Amended): The method of claim 24, wherein the suction event variable is less than one.  

Claim 14 (Currently Amended): The method  of [[Claim]]claim 13, wherein the suction event variable is 0.2.  

Claim 15 (Currently Amended): The method  of claim 24, wherein the non- suction event variable is less than one.  

Claim 16 (Currently Amended): The method  of [[Claim]]claim 15, wherein the non- suction event variable is 0.05.  

Claim 17 (Previously Canceled)

Claim 18 (Previously Canceled)  
  
Claim 19 (Currently Amended): The method of [[Claim]]claim 11, wherein the predetermined time interval is 30 seconds.  

Claim 20 (Previously Canceled)  

Claim 21 (Previously Presented): The controller of claim 1, wherein the processing circuitry is configured to determine that the suction condition has occurred based on an equation x1*S+x2*N> y, wherein x1 is a suction event variable, S is the number of suction events, x2 is a non-suction event variable, N is the number of non-suction events, and y is a predetermined threshold.  

Claim 22 (Currently Amended): The controller of claim 21, wherein [[y]] the predetermined threshold is at least 0.  

Claim 23 (Previously Presented): The method of claim 11, wherein determining the number of suction events comprises determining, by the processing circuitry, each suction event over a first one- second time period, and wherein determining the number of non-suction events comprises determining, by the processing circuitry, each non-suction event over a second one-second time period.  

Claim 24 (Previously Presented): The method of claim 11, wherein determining whether the suction condition has occurred comprises determining that the suction condition has occurred based on 4Application Number 16/796,017 Response to Office Action mailed March 23, 2022 equation x1*S+ x2*N>y, wherein x1 is a suction event variable, S is the number of suction events, x2 is a non-suction event variable, N is the number of non-suction events, and y is a predetermined threshold.  

Claim 25 (Previously Presented): A controller for an implantable blood pump, comprising: 
processing circuitry configured to: 
determine a number of suction events that occurred within a predetermined time interval; 
determine a number of non-suction events that occurred within the predetermined time interval; 
determine that a suction condition has occurred based on an equation x1*S+x2*N> 1, wherein x1 is a suction event variable, S is the number of suction events, x2 is a non- suction event variable, N is the number of non-suction events; and 
responsive to determining that the suction condition has occurred, control a speed of an impeller of the implantable blood pump according to a speed response algorithm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
July 14, 2022